 


116 HRES 635 EH: Expressing the profound sorrow of the House of Representatives on the death of the Honorable Elijah E. Cummings.
U.S. House of Representatives
2019-10-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
116th CONGRESS 
1st Session 
H. RES. 635 
In the House of Representatives, U. S.,

October 17, 2019
 
RESOLUTION 
Expressing the profound sorrow of the House of Representatives on the death of the Honorable Elijah E. Cummings. 
 
 
That the House has heard with profound sorrow of the death of the Honorable Elijah E. Cummings, a Representative from the State of Maryland. That a committee of such Members of the House as the Speaker may designate, together with such Members of the Senate as may be joined, be appointed to attend the funeral.
That the Sergeant-at-Arms of the House be authorized and directed to take such steps as may be necessary for carrying out the provisions of these resolutions and that the necessary expenses in connection therewith be paid out of applicable accounts of the House. That the Clerk communicate these resolutions to the Senate and transmit a copy thereof to the family of the deceased.
That when the House adjourns today, it adjourn as a further mark of respect to the memory of the deceased.   Cheryl L. Johnson,Clerk. 